FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 11, 2021

                                      No. 04-21-00280-CV

                        IN THE INTEREST OF M.U.C.O., A CHILD

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-CI-11725
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER

        The trial court clerk has filed a notification of late record stating that the appellant has
failed to pay, or make arrangements to pay, the fee for preparing the clerk’s record and the
appellant is not entitled to appeal without paying the fee.

        We, therefore, ORDER appellant to provide written proof to this court within ten days of
the date of this order that either (1) the clerk’s fee has been paid or arrangements have been made
to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. If
appellant fails to respond within the time provided, this appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 37.3(b); see also TEX. R. APP. P. 42.3(c) (allowing dismissal of
appeal if appellant fails to comply with an order of this court).


                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of August, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court